NICHOLS, Senior Circuit Judge.
Coastal States Marketing, Inc. appeals from the decision in Coastal States Marketing, Inc. v. United States, 646 F.Supp. 255 (Ct. Int’l Trade 1986), granting the government’s cross-motion for summary judgment, in which Judge Carman of the United States Court of International Trade concluded that a mixture of Soviet gas oil No. 2 and Italian fuel oil No. 5 does not result in “substantial transformation” of the oil for the purpose of determining the country of origin and the appropriate duty. We affirm on the basis of the decision below.
AFFIRMED.